Citation Nr: 1108296	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-43 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include consideration as secondary to right knee and right ankle conditions.  


REPRESENTATION

Appellant represented by:	Blythe Glemming, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to July 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

In light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized this issue on appeal, as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he has had psychiatric problems since service.  Alternatively, he maintains that service connection is warranted because his psychiatric disability is related to his service-connected physical conditions.  Currently, service connection is in effect for right ankle and right knee disability.  As will be discussed below, the Veteran also asserts that service connection for back disability is warranted.

As a preliminary matter, the Board observes that the record suggests that the Veteran receives regular VA and private medical treatment for his acquired psychiatric condition.  Pertinent records of his VA care, however, since February 2008, have not been associated with the claims folder.  What is more, the record suggests the Veteran has received relevant private treatment related to his acquired psychiatric condition, but the record does not reflect sufficient attempts to obtain these records.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claim.

As it relates to the Veteran's January 2008 VA examination, the Board finds that this examination and the provided opinion are inadequate to properly evaluate the Veteran's claim.  Initially, the examiner failed to provide a clear and well reasoned opinion, addressing the Veteran's claim as secondary to his service connected orthopedic conditions.  What is more, given the likely outstanding records, the January 2008 VA examination report and opinion fail to provide the Board with a basis to make a fully informed evaluation of the Veteran's service connection claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Accordingly, the Board is without discretion and must remand the claim.  

In addition, in an October 2009 statement, the Veteran that his back disability was related to his service-connected right ankle and right knee disabilities.  Generally, this would require referral.  Here, however, because he asserts that his psychiatric disability is related to his physical disabilities, the Board finds that this issue must be remanded for the RO's initial adjudication because it is inextricably intertwined with his claim of service connection for psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other, and pending issues "inextricably intertwined" with an issue certified for appeal are to be adjudicated prior to appellate review).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his acquired psychiatric symptomatology and any possible relationship to his service connected conditions.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any acquired psychiatric disorder treatment(s) and/or hospitalization(s), to include private doctor, J. Lankford, PhD, and the private Baptist Hospital.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.  

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's acquired psychiatric condition, dated since February 2008.  Any negative response should be in writing, and associated with the claims folder.

4.  After associating all outstanding records with the claims folder, schedule the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any back disability found to be present. The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should diagnose any back disability found to be present, and comment as to whether it is at least as likely as not that the condition is related to or had its onset during his period of active duty, or is related to his service-connected right ankle and right knee disabilities, to include the aggregate impact of those conditions.  In offering this impression, the examiner must discuss the Veteran's report of an altered gait.  The rationale for any opinion expressed should be provided in a legible report.

5.  After associating all outstanding records with the claims folder, the RO should send the Veteran's claims folder to the examiner who conducted the January 2008 VA examination, or if such examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  

The examiner should review the Veteran's claims folder, noting such review in the examination report.  The examiner must record the full history of the acquired psychiatric disorder, including the Veteran's account of the onset/etiology of his disability.

Then the examiner must state whether it is at least as likely as not that any psychiatric disability found to present is related to or had its onset in service.

The examiner must also state whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to his right ankle and right knee disability, to include the aggregate impact of the severity of those conditions, to include his back disability is service connection is determined to be warranted for this condition.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's account of symptomatology and any relationship to his claimed service connected conditions and post-service treatment records.  All provided opinions should be supported by a clearly stated rationale.  

All findings and conclusions should be set forth in a legible report.

6.  The RO must then adjudicate whether service connection is warranted for back disability and then readjudicate his psychiatric disability claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

